TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00678-CV



                                         D. D., Appellant

                                                 v.

                                  The State of Texas, Appellee



                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
        NO. C-1-MH-17-001762, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant D.D. filed her notice of appeal on October 6, 2017. On November 9, 2017,

the Clerk of this Court notified D.D.’s counsel that the brief was overdue and that this accelerated

appeal was subject to dismissal for want of prosecution if appellant’s brief was not filed and if the

Court received no response to the notice by November 20, 2017. To date, appellant’s brief has not

been filed and there has been no response to this Court’s notice. Accordingly, we dismiss this appeal

for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                              __________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Dismissed for Want of Prosecution

Filed: December 8, 2017